Citation Nr: 1401669	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  04-38 002A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for all other acquired psychiatric disorders other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active military duty from October 1975 to March 1980 and from November 1982 to June 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  In December 2010, the Board remanded the issues on appeal to the RO for additional development.  In November 2012, the Board denied the issue of entitlement to higher initial ratings for bilateral hearing loss rated as noncompensable from April 6, 2007 and 10 percent disabling from March 24, 2011 and remanded the issues listed on the title page to the RO for additional private treatment reports, recent VA treatment records, and a VA examination with nexus opinion.  The requested private treatment reports, current VA treatment reports, and a VA evaluation with nexus opinion related to PTSD were subsequently added to the record.

As the requested private treatment reports, VA treatment records, and VA nexus opinion related to the issue of entitlement to service connection for PTSD have been obtained, there has been substantial compliance with the November 2012 remand instructions on the issue of entitlement to service connection for PTSD.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C., and a transcript of the hearing is of record.

The issue of entitlement to service connection for all acquired psychiatric disorders other than PTSD is REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have had combat with the enemy while serving on active duty.

2.  The Veteran does not have a stressor related to fear of hostile military or terrorist activity.

3.  The Veteran's stressor cannot be verified.

4.  The competent evidence of record does not contain a diagnosis of PTSD based on a corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 
The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in July 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was informed in an August 2008 letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the above noted letters informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims files after the letters.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation with nexus opinion was obtained in May 2012, with an addendum obtained in December 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report with addendum obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims files.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his August 2010 video hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  
At the August 2010 videoconference hearing, the Veteran's representative from the American Legion and the VLJ asked the Veteran questions about the bases for the service connection issue on appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between current disability and service.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran seeks service connection for PTSD as a result of noncombat stressors. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

With regard to PTSD, requisite for a grant of service connection is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran's service personnel records do not show that he received medals or decorations which verify combat.  Further, the Veteran has not made any assertions that he has PTSD as a result of engaging in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

In order to establish service connection for a veteran who had no combat experience, as here, there must be independent evidence of record to corroborate the Veteran's statement as to the occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 288-89.  The Veteran's lay statements alone are not enough to establish the occurrence of an alleged stressor.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

The Veteran's service treatment records reveal that the Veteran was sent to psychiatry for an evaluation to rule out a somatization disorder in November 1983 due to migrating scrotal pain and glanular hypospadias; an adjustment disorder with depressed mood was diagnosed.  According to a June 1994 Medical Evaluation Board Memorandum, the Veteran had had difficulty fulfilling all types of duties expected of a squad leader.  While he could accomplish the tasks mentally, his lack of stamina and recurring chest pain prevented him from running with his unit, working in the tropic-like heat of Southern Alabama, and deploying with his unit.  It was concluded that the Veteran could not safely perform his duties of an engineer squad leader.

The Veteran complained in August 1994 of confusion and feeling out of control; he said that the system had failed him.  It was noted that his first Sergeant was "giving him flack."  The assessment was confusion, situational stressors.  It was noted that neuropsychiatric testing should be considered.  The Veteran complained on medical history reports in May 1995 and February 1998 of loss of memory or amnesia; medical examinations in May 1995 and February 1998 were normal.

The Veteran underwent a VA mental evaluation in August 1998.  He complained of loss of memory but denied depression or a history of a mental or emotional disorder.  He said that he was not able to perform construction work due to things that had happened to him physically.  The assessment was subjective memory loss, with cognitive slowing, possibly related to his physical condition.

According to a February 1999 rheumatology consultation report, the Veteran was provided counseling about some of the psychological issues that might play into his pain complaints and about some of his maladaptive pain behaviors that could arise.

VA treatment records beginning in September 2003 note a history of depression and fibromyalgia.  A September 2006 PTSD screen was negative.  PTSD due to harassment in service was diagnosed in November 2006.  PTSD was also diagnosed in August 2007 and February 2009.

The record also contains multiple medical reports, beginning in April 2004, from T. M. Covin, Ed. D., L.P.C., L.M.F.T., of the Center for Counseling and Human Development.  PTSD is one of the disabilities diagnosed in these reports.  According to a July 2009 report from Dr. Covin, the Veteran said that his anxiety and depression began in 1991 when he woke up one morning at about 3 am and could hardly breathe.  The Veteran indicated that his anxiety came from the fact that people did not believe that he had real physical problems, despite his multiple physical problems; and from the fact that he was subjected to frequent and intense verbal threats that if he could not do his job as squad leader, he would be kicked out of service.  Dr. Covin concluded that the diagnostic criteria for PTSD had been met, to include the finding that the Veteran's job harassment in service met the requirement for a traumatic event.  

Also on file is an August 2009 VA Memorandum with a formal finding of a lack of information to corroborate stressors associated with the Veteran's claim for service connection for PTSD, as the information provided by the Veteran was insufficient to warrant submission to the United States Army and Joint Service Records Research Center or to obtain evidence from the National Archived and Records Administration.

The Veteran testified at his videoconference hearing in August 2010 that he had been diagnosed with PTSD approximately a year earlier, but that his PTSD was due to his being constantly made fun of in service; and that he did not seek treatment in service.

A VA evaluation was conducted in May 2012 by a VA psychologist, who reviewed the claims files and medical records.  It was noted that the Veteran retired from the military after serving for 20 years, subsequently worked as a security guard for about two years, and then worked as a jailer for five years before quitting his job in 2005 due to a medical condition.  The Veteran was being treated by VA for psychosis, for which he was taking medication.  He complained of visual hallucinations and insomnia.  The examiner noted in May 2012 that he agreed with the comment made by the Veteran's treating psychiatrist in a November 2011 treatment report that he did not think that the Veteran had PTSD.  A psychotic disorder was diagnosed in May 2012, which was not due to or caused by his military experience.  

According to a December 2012 addendum from the psychologist who examined the Veteran in May 2012, the Veteran's psychiatric symptoms consisted of disturbances of motivation and mood and persistent delusions or hallucinations.  The examiner noted the Veteran's contention that he was made fun of by people he worked with in service due to his medical problems.  The examiner concluded that while these actions would be disturbing to the Veteran, they do not meet the criteria for a traumatic event warranting a diagnosis of PTSD.  Moreover, it was noted that the Veteran did not endorse symptoms meeting the criteria for a diagnosis of PTSD.

Despite the notation in service that the Veteran's first Sergeant was "giving him flack," there is no credible evidence of a service stressor in this case, as indicated by the August 2009 formal finding, which is an essential element for a finding of service connection for PTSD.  However, even if the claimed stressor could be verified, this stressor does not meet the PTSD requirements of a traumatic event, which involves an event that is either life threatening or could cause serious bodily injury.  See the American Psychiatric Association's Diagnostic and Statistical Manuel of Mental Disorders, Fourth Edition (DSM-IV).  Additionally, according to the VA examiner in May and December 2012, the Veteran did not endorse the symptoms required for a diagnosis of PTSD.  Although there are recent diagnoses of PTSD on file from Dr. Covin and in VA treatment reports, the Board finds the 2012 VA opinion more probative because the VA examiner who evaluated the Veteran in 2012 is a psychologist who has reviewed the entire record, while Dr. Covin is not a psychologist or psychiatrist and has not reviewed the record.  The outpatient diagnoses of PTSD are not supported by any reference to the relevant evidence of record and the relevant schedular criteria for PTSD.

The Board has also considered whether further development of the claim should be conducted pursuant to new regulations.  VA regulations were recently amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).  

However, the Veteran has not alleged and the record does not suggest that his military service experiences are encompassed within the new regulation, as his stressors do not involve hostile military or terrorist activity.  

Consequently, because all of the requirements for service connection are not shown, the Veteran does not have PTSD as a result of service.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

With respect to the issue of entitlement to service connection for all acquired psychiatric disabilities other than PTSD, the November 2012 Board remand included the directive that the VA examiner was to provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disability found was caused or aggravated by a service-connected disability, to include fibromyalgia, which had been granted service connection by rating decision in June 2012 and assigned a 20 percent rating effective May 26, 2004.  However, neither the May 2012 evaluation nor the December 2012 addendum addressed the issue of whether the diagnosed psychotic disorder is as likely as not secondary to a service-connected disability.

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As the 2012 VA evaluations do not contain all of the requested information, there has not been adequate compliance with the terms of the Board's November 2012 remand.  Id.  Consequently, another remand of this issue for additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the claims files to the VA examiner who evaluated the Veteran for psychiatric disability in May and December 2012 and ask him to review the claims files and provide an additional opinion on whether the Veteran's psychotic disorder is at least as likely as not (50 percent probability or more) caused or aggravated by any of his service-connected disabilities, to include fibromyalgia.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If the examiner who evaluated the Veteran in May and December 2012 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The rationale for all opinions expressed must be explained.    

2.  Thereafter, the RO/AMC will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for all psychiatric disabilities other than PTSD.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


